DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 9 recites “wherein the binder comprises a phenolic resin, a phenoxy resin, a Novolac resin, a polyurethane resin, a polyamide resin, an epoxy resin, or a combination thereof.”  Applicant’s independent claim 1, from which claim 9 depends, recites in part “the binder including resole phenolic resin and an aliphatic tack modifier, and the amount of resole phenolic resin includes from 60 to 98 weight percent of the combined weight of the resole phenolic resin and the aliphatic tack modifier”.  The claimed resole phenolic resin of independent claim 9 is a species of the claimed phenolic resin [genus] of dependent claim 9.  That is, dependent claim 9 recites a broader claim term [“phenolic resin”] than the narrower claim term [“resole phenolic resin”] recited in independent claim 1.
For this reason, Applicant’s dependent claim 9 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of United States Patent No. 9,849,563 B2 to Thurber et al. (hereinafter “Thurber”) in view of WO 2014/137972 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided by Applicant).

Referring to Applicant’s independent claim 1, Thurber recites an abrasive article (See independent claim 9 of Thurber), comprising: a nonwoven substrate (See independent claim 9 and dependent claim 15 of Thurber); and a plurality of shaped abrasive particles (See independent claim 9 of Thurber), a binder to adhere the shaped abrasive particles to the nonwoven substrate (See independent claim 9 and dependent claim 15 of Thurber), the binder including resole phenolic resin and an aliphatic tack modifier (See independent claim 9 of Thurber), and the amount of resole phenolic resin includes from 60 to 98 weight percent of the combined weight of the resole phenolic resin and the aliphatic tack modifier (See independent claim 9 of Thurber).

However, 3M teaches an abrasive article (See Abstract; page 9, ll. 7-18; FIG. 1B of 3M), comprising: a nonwoven fibrous substrate comprising a plurality of fibers (page 3, ll. 20-22 of 3M); and a plurality of shaped abrasive particles (page 9, ll. 16- 18; FIG. 1B of 3M), each shaped abrasive particle adhered to a corresponding fiber (page 9, ll. 16-18; FIG. 1B of 3M), wherein each shaped abrasive particle has a length (L) and a width (W) determined in a direction substantially orthogonal to the length (page 6, ll. 11-15 of 3M), the ratio of the length to the width defining an aspect ratio (L/W) of at least 1.1 (page 6, ll. 11-15 of 3M), further wherein each abrasive particle is oriented relative to its corresponding fiber (FIG. 1B of 3M), additionally 
There is a reasonable expectation the nonwoven substrate recited in independent claim 9 and dependent claim 15 of Thurber can be substituted with the nonwoven fibrous substrate taught by 3M.  Both the claimed abrasive article of Thurber and the abrasive article of 3M comprise a nonwoven substrate, shaped abrasive particles and a binder for adhering the shaped abrasive particles to the nonwoven substrate (See independent claim 9 and dependent claim 15 of Thurber; See Abstract; page 3, ll. 20-22; page 9, ll. 7-18; FIG. 1B of 3M).  As Thurber recites and 3M teaches using a nonwoven substrate for the identical purpose and use (See independent claim 9 and dependent claim 15 of Thurber; See Abstract; page 3, ll. 20-22; page 9, ll. 7-18; FIG. 1B of 3M), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the claimed nonwoven substrate recited in independent claim 9 and dependent claim 15 of Thurber with the nonwoven fibrous substrate taught by 3M.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Thurber recites and 3M teaches using a nonwoven substrate for the identical purpose and use (See independent claim 9 and dependent claim 15 of Thurber; See Abstract; page 3, ll. 20-22; page 9, ll. 7-18; FIG. 1B of 3M).  There is also a reasonable expectation the shaped abrasive particle recited in independent claim 9 of Thurber can be substituted with the shaped abrasive particle taught by 3M.  Again, both the claimed abrasive article of Thurber and the abrasive article of 3M comprise a nonwoven substrate, shaped abrasive particles and a binder for adhering the shaped abrasive particles to the nonwoven substrate (See independent claim 9 and dependent claim 15 of Thurber; See Abstract; 

Referring to Applicant’s claim 2, Thurber as modified by 3M recites each shaped abrasive particle has the geometric shape of a polygonal prism having two faces and at least three sides thereon (page 6, ll. 11-12 of 3M).

Referring to Applicant’s claim 3, Thurber as modified by 3M recites more than 65% of the abrasive particles are oriented with respect to their corresponding fiber such that the abrasive particle length extends generally outwardly away from the surface of the corresponding fiber as determined visually using the Orientation Test (page 9, ll. 7-19; FIG. 1B of 3M).

Referring to Applicant’s claim 4, Thurber as modified by 3M recites more than 75% of the abrasive particles are oriented with respect to their corresponding fiber such that the abrasive particle length extends generally outwardly away from the surface of the corresponding fiber as determined visually using the Orientation Test (page 9, ll. 7-19; FIG. 1B of 3M).

Referring to Applicant’s claim 5, Thurber as modified by 3M recites the abrasive particles comprise a sol-gel ceramic, aluminum oxide, zirconium oxide, silicon carbide, silicon nitride, diamond, or a combination thereof (page 6, ll. 8-12 of 3M).

Referring to Applicant’s claim 6, Thurber as modified by 3M recites the nonwoven fibrous substrate is prepared using air-laying, melt-blowing, melt-spinning, or a combination thereof (page 3, ll. 20-35 of 3M).

Referring to Applicant’s claim 7, Thurber as modified by 3M recites the plurality of fibers comprise (co)polymeric fibers (page 4, ll. 6-11 of 3M).

Referring to Applicant’s claim 8, Thurber as modified by 3M recites the claimed abrasive article further comprises a binder to adhere the shaped abrasive particles to the plurality of nonwoven fibers (page 8, ll. 23-24 of 3M).

Referring to Applicant’s claim 9, Thurber as modified by 3M recites the binder comprises a phenolic resin, a phenoxy resin, a Novolac resin, a polyurethane resin, a polyamide resin, an epoxy resin, or a combination thereof (page 4, ll. 29-32; page 8, ll. 31-33 of 3M).

Referring to Applicant’s claim 10, Thurber as modified by 3M recites the plurality of nonwoven fibers are bonded together at a plurality of intersection points between the fibers (page 4, ll. 33-34 of 3M).

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of United States Patent No. 9,849,563 B2 to Thurber et al. (hereinafter “Thurber”) in view of WO 2014/137972 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided by Applicant) and United States Patent No. 5,366,523 to Rowenhorst et al. (hereinafter “Rowenhorst”) or United States Pre-Grant Patent Application Publication No. 2011/0289854 A1 to Moren et al. (hereinafter “Moren”).

Referring to Applicant’s independent claim 11, Thurber recites a method of forming an abrasive article (See independent claim 1 of Thurber), comprising: providing a nonwoven substrate (See independent claim 1 and dependent claim 7 of Thurber); coating a binder to the nonwoven substrate (See independent claim 1 and dependent claim 7 of Thurber), the binder including a resole phenolic resin and an aliphatic tack modifier, and the amount of resole phenolic resin includes from 60 to 98 weight percent of the combined weight of the resole phenolic resin and the aliphatic tack modifier (See independent claim 1 of Thurber); and 
Although independent claim 1 and dependent claim 7 of Thurber recite a nonwoven substrate (See independent claim 1 and dependent claim 7 of Thurber), independent claim 1 and dependent claim 7 of Thurber do not recite “a nonwoven fibrous substrate comprising a plurality of fibers” and the step of “conveying the nonwoven fibrous substrate through an electric field”.  Although independent claim 1 and dependent claim 7 of Thurber recite a binder to adhere the shaped abrasive particles to the nonwoven substrate (See independent claim 1 and dependent claim 7 of Thurber), independent claim 1 and dependent claim 7 of Thurber do not recite “coating a binder to the nonwoven fibrous substrate” and “wherein each shaped abrasive particle is adhered to a corresponding fiber”, and the steps of “conveying the nonwoven fibrous substrate through an electric field” and “applying a plurality of shaped abrasive particles to the nonwoven fibrous substrate while maintaining the electric field”.  Lastly, independent claim 1 and dependent claim 7 of Thurber do not recite “wherein each shaped abrasive particle has a length (L) and a width (W) determined in a direction substantially orthogonal to the length, the ratio of the length to the width defining an aspect ratio (L/W) of at least 1.1, further wherein each abrasive particle is oriented relative to its corresponding fiber, additionally wherein more than 50% of the abrasive particles are oriented with respect to their corresponding fiber such that the abrasive particle length extends generally outwardly away from a surface of the corresponding fiber as determined visually using the Orientation Test.”
However, 3M teaches an abrasive article (See Abstract; page 9, ll. 7-18; FIG. 1B of 3M), comprising: a nonwoven fibrous substrate comprising a plurality of fibers (page 3, ll. 20-22 of 3M); and a plurality of shaped abrasive particles (page 9, ll. 16- 18; FIG. 1B of 3M), each shaped 
There is a reasonable expectation the nonwoven substrate recited in independent claim 9 and dependent claim 15 of Thurber can be substituted with the nonwoven fibrous substrate taught by 3M.  Both the claimed abrasive article of Thurber and the abrasive article of 3M comprise a nonwoven substrate, shaped abrasive particles and a binder for adhering the shaped abrasive particles to the nonwoven substrate (See independent claim 9 and dependent claim 15 of Thurber; See Abstract; page 3, ll. 20-22; page 9, ll. 7-18; FIG. 1B of 3M).  As Thurber recites and 3M teaches using a nonwoven substrate for the identical purpose and use (See independent claim 9 and dependent claim 15 of Thurber; See Abstract; page 3, ll. 20-22; page 9, ll. 7-18; FIG. 1B of 3M), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the claimed nonwoven substrate recited in independent claim 9 and dependent claim 15 of Thurber with the nonwoven fibrous substrate taught by 3M.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Thurber recites and 3M teaches using a nonwoven substrate for the identical purpose and use (See independent claim 9 and dependent claim 15 of Thurber; See Abstract; page 3, ll. 20-22; page 9, ll. 7-18; FIG. 1B of 3M).  There is 
Rowenhorst teaches an abrasive article comprising a binder and abrasive grits, wherein the abrasive grits comprise abrasive particles having specified shapes (See Abstract of Rowenhorst). In order to efficiently align the abrasive particles of this invention on the backing, Rowenhorst teaches the abrasive particles are preferably coated in an electrostatic field (col. 3, ll. 
In the alternative, Moren teaches a method of applying particles to a coated backing (See Abstract of Moren). In carrying out the method, Moren teaches a backing is advanced along a web path past a coater which applies a resin forming a make coat on a first major surface of the backing thereby creating a coated backing (par. [0021] of Moren). Moren teaches the coated backing is guided along the web path by appropriate guide rolls such that the coated backing is positioned above and generally parallel to a conveyor belt with the make coat on the backing facing the conveyor belt (par. [0021] of Moren). Located prior to an electrostatic field generating apparatus, with respect to the conveyor belt's direction of travel, Moren teaches a first particle feeder and a second particle feeder apply a first particle layer and a second particle layer onto a support surface of the conveyor belt (par. [0021] of Moren). Moren teaches the second particle feeder 42 is located before the first particle feeder with respect to the conveyor belt's direction of travel (par. [0021] of Moren). The first particle feeder applies the first particle layer over the second particle layer on the conveyor belt (par. [0021] of Moren). After application of the particle layers, Moren teaches the conveyor belt moves the first and the second particle layers through an electrostatic field created by the electrostatic field generating apparatus (par. [0021] of Moren). Moren teaches the coated backing is also guided by the web path through the electrostatic field above the conveyor belt (par. [0021] of Moren). Thereafter, due to electrostatic 
When considering any one of Rowenhorst or Moren, there is a reasonable expectation the claimed method recited in independent claim 1 of Thurber as modified by 3M can be modified to adopt the electrostatic process of applying abrasive particles onto a nonwoven fibrous backing according to either Rowenhorst’s or Moren’s teachings. While Thurber as modified by 3M recites adhering the formed abrasive particles to the fibers of a nonwoven web with a binder (page 8, ll. 23-24; page 9, ll. 7-8; FIGS. 1A-1C of 3M), both Rowenhorst and Moren teach electrostatically applying their respective abrasive particles to the fibers of their respective nonwoven substrates (col. 3, ll. 8-11; col. 5, ll. 33-35, 57-60 of Rowenhorst; pars. [0021-22] of Moren). Given the claimed recitation in independent claim 1 of Thurber as modified by 3M, Rowenhorst and Moren all teach utilizing fibrous nonwoven substrates (page 8, ll. 23-24; page 9, ll. 7-8; FIGS. 1A-1C of 3M; col. 8, ll. 20-31 of Rowenhorst; par. [0035] of Moren), adhering abrasive particles to the fibers of the claimed fibrous nonwoven substrate recited in independent claim 1 of Thurber as modified by 3M using an electrostatic process per Rowenhorst’s or Moren’s teachings would be well within the knowledge of a person having ordinary skill in the art before the effective filing date of the present application.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify independent claim 1 of Thurber as modified by 3M and adopt the electrostatic process for applying abrasive particles to a fibrous nonwoven substrate as taught by 

Referring to Applicant’s claim 12, Thurber as modified by 3M and either Rowenhorst or Moren recites each shaped abrasive particle has the geometric shape of a polygonal prism having two faces and at least three sides thereon (page 2, ll. 31-36 of 3M).

Referring to Applicant’s claim 13, Thurber as modified by 3M and either Rowenhorst or Moren recites more than 65% of the abrasive particles are oriented with respect to their corresponding fiber such that the abrasive particle length extends generally outwardly away from the surface of the corresponding fiber as determined visually using the Orientation Test (page 9, ll. 7-18; FIG. 1B of 3M).

Referring to Applicant’s claim 14, Thurber as modified by 3M and either Rowenhorst or Moren recites more than 75% of the abrasive particles are oriented with respect to their corresponding fiber such that the abrasive particle length extends generally outwardly away from 

Referring to Applicant’s claim 15, Thurber as modified by 3M and either Rowenhorst or Moren recites each shaped abrasive particle is adhered to a corresponding fiber using at least one of a binder (page 8, ll. 23-24; page 9, ll. 7-8; FIGS. 1A-1C of 3M) or a curable adhesive composition (page 8, ll. 23-24; FIGS. 1A-1C of 3M).

Response to Arguments
Applicant’s claim amendments, see Amendment and Response under 37 CFR 1.116, filed November 11, 2021, with respect to the rejection of claims 1-10 under 35 USC 102(a)(1) and rejection of claims 11-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the following prior art references: United States Patent No. 9,849,563 B2 to Thurber et al.; WO 2014/137972 A1 to 3M Innovative Properties Company; United States Patent No. 5,366,523 to Rowenhorst et al.; and, United States Pre-Grant Patent Application Publication No. 2011/0289854 A1 to Moren et al.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731